Citation Nr: 1520716	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  Esophageal cancer is not a disease which is presumptively related to herbicide exposure.

2.  The preponderance of the evidence fails to link the Veteran's esophageal cancer to service.   


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim in a December 2010 letter that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The December 2010 letter also informed him of degree of disability and effective date criteria.  The Veteran's claim was most recently readjudicated in a September 2013 statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

Regarding VA's duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs), private treatment records, and lay statements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the claim in this case.  There is no evidence that the Veteran's esophageal cancer was present during service or for many years after his discharge.  Nor does the competent evidence indicate that the Veteran's esophageal cancer is related to service and it is not a disease that is presumptively linked to herbicide exposure.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

As such, VA has satisfied its duties to notify and assist.

II.  Service Connection

The Veteran seeks entitlement to service connection for esophageal cancer, claimed as a result of exposure to herbicides. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran may be entitled to a presumption of service connection if he or she is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents and meets certain other requirements.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Specifically, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  A Veteran who served in the Republic of Vietnam shall be presumed to have been exposed to herbicide. 38 U.S.C.A. § 1116.  

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) (2014), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  The medical evidence shows that he has a history of esophageal cancer.  Esophageal cancer, however, is not among the presumptive diseases or disorders.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2014).  Although respiratory cancers of the lung, bronchus, larynx, or trachea are presumed to have been caused by exposure to herbicide agents, cancers of the digestive system are not afforded such a presumption.

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As an initial matter, the Board notes that the Veteran's medical records provide a diagnosis of esophageal cancer.  

As to the issue of presumptive service connection based on Agent Orange exposure, the Veteran asserted in a July 2010 informal claim that he served in Vietnam.  The Veteran's service personnel records have not been obtained, and there is no specific indication on the DD-214 to corroborate his assertion of service in the Republic of Vietnam, although he did have over a year of foreign service.  Nonetheless, esophageal cancer is not included on the exclusive list of diseases which are covered by the herbicide presumption.  Therefore, even assuming that he had service in Vietnam, the claim on an Agent Orange presumptive basis is not warranted.  The Board will address the Veteran's claim under direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

The Veteran's service treatment records reveal no complaints of, treatment for, or diagnosis of esophageal cancer.  The Veteran sought treatment on one occasion for a sore throat in November 1967 that was treated with Cepacol mouthwash.  His separation examination revealed that his throat, lungs, chest, abdomen, and viscera were normal.  Therefore, esophageal cancer was not shown in service.  

It is neither shown nor contended that the Veteran manifested esophageal cancer prior to February 2008 (approximately 39 years after service separation), when private medical providers first diagnosed the Veteran with esophageal cancer.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds no competent evidence that attributes esophageal cancer to active duty.  

Dr. Orringer's April 2008 private treatment report noted invasive adenocarcinoma arising an intestinal metaplasia and a twenty-four year history of gastroesophageal reflux disease with Barrett's esophagus.  The report also noted that the Veteran smoked one pack of cigarettes a day for twenty years, he drank three to four beers a day, and had a family history of cancer and Barrett's esophagus.  In June 2008, the Veteran underwent a esophagectomy.  However, the physician did not offer an opinion as to the adenocarcinoma's probable etiology or date of onset.

The Board has considered the Veteran's assertions that the esophageal cancer was caused by his exposure to herbicides during service.  However, the only evidence that links the Veteran's esophageal cancer to herbicide exposure is the Veteran's firm belief that it is so.  Although the Board does not question the sincerity of his belief, as a lay person, he cannot provide the competent medical evidence necessary to establish a connection between the Veteran's esophageal cancer and his exposure to herbicides during service.  In this regard, the Board notes that to provide a competent medical opinion on this matter appropriate medical training and expertise are necessary, which the Veteran, as a lay person, does not have.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Thus, the lay assertions in this regard are not competent and carry no probative value.  

In sum, the evidence demonstrates that the Veteran's esophageal cancer developed many years after service and was not caused by any incident of service.  The most probative medical evidence does not relate the Veteran's cancer to his service.  Thus, there is no basis for service connection, either on a direct or presumptive basis.  In light of the above, the Board concludes that the preponderance of the evidence is against the claim for service connection for esophageal cancer and there is no doubt to be otherwise resolved.  As such, the Veteran's claim is denied.


ORDER

Service connection for esophageal cancer is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


